Citation Nr: 0908219	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  01-21 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Evaluation of residuals of a gunshot wound to the left 
shoulder (nondominant) involving injury to Muscle Groups I 
and II, currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had recognized active service with United States 
Armed Forces from February 1943 to July 1945, and from 
February 1946 to January 1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which denied the Veteran's claim 
for an increased evaluation for service-connected residuals 
of a gunshot wound (GSW) to the left shoulder, evaluated as 
30 percent disabling.  In July 2006, the Board remanded the 
claim for additional development.  

In its July 2006 Remand, the Board stated that an August 2003 
private physical examination noted that the Veteran could no 
longer close his left hand, and that this was attributed to 
his residuals of the left shoulder GSW.  The Board stated 
that this evidence raised an informal claim for special 
monthly compensation under the provisions of 38 U.S.C.A. § 
1114(k) and 38 C.F.R. § 3.350(a)(2) for loss of use of a 
hand, due to residuals of the GSW to the left shoulder.  The 
Board further stated that this issue was not before it, and 
that it was not inextricably intertwined with the issue on 
appeal, and referred it to the RO for appropriate action.  

It does not appear that this issue has been adjudicated by 
the agency of original jurisdiction, or otherwise disposed 
of.  

Therefore, this issue is again referred to the RO for 
appropriate action.  

A review of the Veteran's substantive appeal, received in 
June 2004, shows that he requested a hearing before a Member 
of the Board (i.e., Veterans Law Judge) at the RO.  He 
subsequently requested a videoconference hearing.  In March 
2006, the RO sent the Veteran notice that a hearing was 
scheduled on June 2, 2006.  The Veteran failed to appear for 
his scheduled hearing, and there is no record that a request 
for another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.


FINDINGS OF FACT

1.  The Veteran's residuals of a gunshot wound to the left 
shoulder (nondominant) involving injury to Muscle Group I, 
are productive of symptoms that include pain, weakness, and 
limitation of motion; they do it present such an unusual 
disability picture as to render application of the regular 
rating schedule provisions impracticable.  

2.  The Veteran's residuals of a gunshot wound to the left 
shoulder (nondominant) involving injury to Muscle Group II, 
are productive of symptoms that include pain, weakness, and 
limitation of motion; but no more than a moderate injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected residuals of a gunshot wound to the left 
shoulder (nondominant) involving injury to Muscle Group I, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.55, 4.56, 4.73, 
Diagnostic Code 5301 (2008).  

2.  The criteria for a separate rating of 20 percent, and no 
more, for residuals of a gunshot wound to Muscle Group II, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.55, 4.56, 4.73 Diagnostic Code 5302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to a rating in excess 
of 30 percent for his service-connected residuals of a 
gunshot wound to the left shoulder (nondominant) involving 
injury to Muscle Groups I and II.  He asserts that he is very 
weak, and that he stopped working on his farm in about 2002.  
See Veteran's substantive appeal, received in June 2004.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.   

All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2008), there are no service treatment reports 
available that pertain to the disability on appeal, which was 
incurred in combat in 1944.  The Veteran's claims files 
indicate that at that time, he sustained a bullet wound to 
the left shoulder in combat.  Post-service medical evidence 
includes a 1954 X-ray report for the left shoulder that notes 
"nothing unusual."  Private reports, dated in 1961, show 
that the Veteran's left shoulder was noted to be productive 
of arthritis, that there was a loss of strength in the left 
upper extremity, and that he had through-and-through gunshot 
wound scars.  A 1961 VA examination report noted a mild 
injury to the left spinal accessory nerve in the left 
trapezius area, and an old, healed, gunshot wound, through 
and through at the left trapezius area.  

A VA examination report, dated in 1982, contained a diagnosis 
noting that there was no evidence of a peripheral nerve 
injury.  A June 1999 VA examination report showed that the 
examiner determined that there was no evidence of marked loss 
of left shoulder function, and that the muscle groups 
surrounding the left shoulder were all normal in appearance 
and strength, with no signs of muscle atrophy or herniation, 
and no gross nerve impairment.  

In June 1954, the RO granted service connection for residuals 
of a gunshot wound to the left shoulder, evaluated as 10 
percent disabling.  There was no appeal, and the RO decision 
became final.  See 38 U.S.C.A. § 7105(c).  The Veteran 
subsequently filed claims for increased ratings on several 
occasions, and in a decision dated in August 2000, the Board 
assigned a 30 percent evaluation.  There was no appeal, the 
Board's decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002).  

On April 23, 2003, the Veteran filed a claim for an increased 
rating.  In June 2003, the RO denied the claim.  The Veteran 
has appealed.  

The medical evidence includes VA joint, muscle, and nerve 
examination reports, dated in June 2003, which show that the 
Veteran reported left shoulder symptoms that included pain, 
stiffness, and swelling.  On examination, the left shoulder 
had active flexion, and abduction, from 0 degrees to 130 
degrees; during flare-ups, motion was from 0 degrees to 120 
degrees.  External rotation, and internal rotation, were from 
0 degrees to 70 degrees; during flare-ups, motion was from 0 
degrees to 60 degrees.  The diagnoses noted residuals of 
gunshot wound to the left shoulder with injury to Muscle 
Groups I and II.  The VA muscle examination report shows that 
the Veteran was noted to have fair muscle strength in the 
left upper extremity.  A June 2003 VA nerve examination 
report shows that on examination, there was no atrophy, no 
sensory deficit at the shoulder or back, and that there were 
no pathological reflexes.  The diagnosis noted that there was 
no clinical evidence of peripheral nerve injury.  An 
associated X-ray report for the left scapula was normal.  

The Veteran has submitted a report from a private physician, 
Dr. U.E.D, Jr., dated in August 2003.  This report states 
that the Veteran complained of numbness and pain and the left 
hemithorax, as well as a cough and generalized weakness.  On 
examination, he had moderate atrophy of lateral muscles below 
the scapula.  He could only raise his extremity to a 50-
degree angle, with 10 degrees of adduction, with moderate 
pain.  The diagnoses noted left shoulder arthritis, muscular 
dystrophy at the left scapula, active PTB (pulmonary 
tuberculosis), and iron deficiency anemia.  The examiner 
stated that the Veteran had a generally weakened condition 
due to his "wound sustained during the war," and that he 
was "40-50% disabled."  

As an initial matter, the Board finds that separate ratings 
should be assigned for the Veteran's two separate muscle 
group (MG) injuries.  Under 38 C.F.R. § 4.56(b), separate 
ratings are warranted for through and through injuries to 
separate muscle groups, whether the muscle groups are in the 
same anatomical region, or are in different anatomical 
regions.  See Jones v. Principi, 18 Vet. App. 248 (2004).  
Here, as in Jones, the Veteran's disability clearly is based 
on a through-and-through gunshot wound to Muscle Groups I and 
II.  Therefore, separate ratings are warranted.  

With regard to Muscle Group I, the RO has evaluated the 
Veteran's residuals of a gunshot wound to the left shoulder, 
as 30 percent disabling under DC 5301.  This is the 
diagnostic code for injuries to Muscle Group I, and the 30 
percent rating is the maximum rating provided for under DC 
5301.  A rating in excess of 30 percent is not warranted 
under any other potentially applicable code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Specifically, DC's 
5302-5309 do not provide for a rating in excess of 30 percent 
for impairment of muscles affecting the nondominant 
extremity.  

With regard to the rating for the residuals of a gunshot 
wound to the left shoulder (nondominant) involving injury to 
Muscle Group II, the following provisions are relevant: 

Under 38 C.F.R. § 4.73, DC 5302, Muscle Group II functions in 
depression of arm from vertical overhead to hanging at side 
(1, 2); downward rotation of scapula (3, 4); 1 and 2 acts 
with Group III in forward and backward swing of the arm. It 
includes the extrinsic muscles of the shoulder girdle: (1) 
pectoralis major II (costosternal); (2) latissimus dorsi and 
teres major (teres major, although technically an intrinsic 
muscle, is included with latissimus dorsi); (3) pectoralis 
minor; and (4) rhomboid.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  Furthermore, 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  

Under 38 C.F.R. § 4.55(d), the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and II acting upon the 
shoulder.  

Under 38 C.F.R. § 4.73, DC 5302, for the nondominant 
extremity, a 20 percent rating is warranted for a moderate, 
or moderately severe, injury to Muscle Group II, and a 30 
percent rating is warranted for a severe injury.  

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.  See 38 C.F.R. § 4.56(d)(2).  

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  See 
38 C.F.R. § 4.56(d)(3).  

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  See 38 C.F.R. § 4.56(d)(4).  

The service department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), which would be worse than that shown for 
moderately severe injuries, and, if present, an inability to 
keep up with work requirements.  Id.

Objectively, there would be ragged, depressed and adherent 
scars, indicating wide damage to muscle groups in the missile 
track.  Palpation would show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
would swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in track 
of the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
Id.

Under the circumstances, the Board finds that a rating of 20 
percent is warranted.  Under 38 C.F.R. § 4.56(b), each muscle 
group damaged by a through and through injury must be rated 
as no less than a moderate injury.  See also Jones, 18 Vet. 
App. at 256.  Therefore, the Board finds that the criteria 
for a 20 percent rating under DC 5301 have been met.  

A rating in excess of 20 percent is not warranted, as the 
medical evidence is insufficient to show that the Veteran's 
residuals of a gunshot wound to the left shoulder 
(nondominant) involving injury to Muscle Group I are 
productive of a severe injury.  The Board has considered the 
findings as to the ranges of motion in the left shoulder, and 
finds that they do not warrant the conclusion that a severe 
injury is shown.  In addition, the evidence indicates that 
the Veteran has fair muscle strength, with no more than some 
moderate atrophy, no sensory deficit at the shoulder or back, 
no pathological reflexes, and no clinical evidence of 
peripheral nerve injury.  The X-ray for the left scapula was 
reported as normal.  Accordingly, the Board finds that the 
evidence is insufficient to show that the Veteran's residuals 
of a gunshot wound to the left shoulder (nondominant) 
involving injury to Muscle Group I are productive of a severe 
injury.  A rating in excess of 20 percent is therefore not 
warranted.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 
7801 and 7802, (2008), a 10 percent evaluation is warranted 
for: "scars, other than head, face, or neck," that inter 
alia cover an area or areas exceeding 144 square inches (929 
sq. cm.).  Under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2008), a 10 percent 
evaluation is warranted for superficial scars that are 
painful on examination, or superficial and unstable.  In this 
case, the Veteran does not contend, and the evidence does not 
show, that a separate compensable rating is warranted for any 
scar.  The only relevant medical evidence is found in a VA 
muscle examination report, dated in June 2003, which shows 
that the Veteran was noted to have a healed scar at the left 
shoulder measuring about 1 x 2 centimeters (cm.), and a 
healed scar on the back at the fourth thoracic paravertebral 
line about 3 x 4 inches in diameter.  Both scars were 
nontender, non-depressed, and non-adherent.  An August 2003 
report from Dr. U.E.D., Jr., notes that the Veteran had 
healed scars at the left shoulder and at the level of the 8th 
and 9th thoracic vertebra.  Given the foregoing, the Board 
finds that the Veteran is not shown to have compensable 
manifestations of his scars under 38 C.F.R. § 4.118, and that 
the assignment of a separate 10 percent evaluation for 
scarring is not warranted. 

As a final matter, the Veteran is receiving the maximum 
rating allowed under DC 5301, and in its decision, the RO 
declined to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  This regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that the Veteran's disability picture is not 
so exceptional or unusual as to render impractical the 
application of regular schedular standards.  The Veteran's 
left shoulder disabilities have been evaluated as 20 percent 
disabling (Muscle Group II), and 30 percent disabling (Muscle 
Group I).  The Veteran's percentage ratings represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from his injury and its residual 
conditions in civil occupations.  See 38 C.F.R. § 4.1.  Apart 
from his initial treatment, there is no evidence to show that 
he has been hospitalized specifically for his left shoulder 
disability.  The Board further finds that there is no 
evidence to show that his left shoulder disability has 
prevented him from working or significantly interfered with 
work.  As a final matter, the Board notes that the Veteran 
has submitted reports from Dr. U.E.D., Jr., dated in 2005 and 
2006.  This evidence merely shows that the Veteran is 
receiving treatment for pulmonary tuberculosis (PTB).  
However, service connection is not currently in effect for 
PTB (or any disability other than the left shoulder 
disability).  In summary, the evidence is insufficient to 
show that the Veteran's residuals of a gunshot wound to the 
left shoulder have caused marked employment interference or 
require frequent medical treatment.  Therefore, the Board 
concludes that referral to the Under Secretary for Benefits 
or the Director of the Compensation and Pension service for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  

In deciding the Veteran's claim, the Board has considered the 
determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  Other than as noted above, the 
Board does not find evidence that the Veteran's rating should 
be increased for any separate period based on the facts found 
during the whole appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the Veteran 
had a worsening of his left shoulder disability, such that an 
increased rating is warranted.   

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in August 2003, and December 2006, 
the Veteran was notified of the information and evidence 
needed to substantiate and complete the claim.  

The December 2006 VCAA notice was sent at the direction of 
the Board in its July 2006 Remand, and it did not comply with 
the requirement that the notice must precede the 
adjudication.  To the extent that there was a deficiency in 
the timing of the notice to the Veteran, the Court of Appeals 
for Veterans Claims (Court) recently held that a supplemental 
statement of the case (SSOC) that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding a Statement of the Case that complies 
with all applicable due process and notification requirements 
constitutes a readjudicated decision).  Here, an October 2008 
SSOC was issued after the December 2006 notice letter.  The 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication. 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The Veteran was afforded sufficient 
notice in December 2006, and in any event, to the extent that 
the claim has been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  To the extent that the Board has granted a separate 
rating for residuals of a gunshot wound to Muscle Group II, 
any error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The VCAA notice did not discuss the criteria for an increased 
rating, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication.  In 
its July 2006 Remand, the Board determined that the Veteran 
must be provided with notice of the provisions for an 
extraschedular rating at 38 C.F.R. § 3.321(b)(1).  In 
December 2006, the Veteran was provided with the appropriate 
notice.  In addition, in statements, received in September 
2005, May 2006, August 2007, and November 2008, the Veteran 
stated that he had no additional evidence to submit.  Given 
the foregoing, the Board finds that no prejudice to the 
Veteran will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence.  
Id.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the appellant's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  The Veteran has been afforded an 
examination.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

A separate rating of 20 percent, and no more, for residuals 
of a gunshot wound to the left shoulder (nondominant) 
involving injury to Muscle Group II, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  

A rating in excess of 30 percent for residuals of a gunshot 
wound to the left shoulder (nondominant) involving injury to 
Muscle Group I is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


